DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/28/2022 with respect to Claims 1-5 and 7-9 have been fully considered but they are not persuasive. 
With respect to Claim 1 amendments of “a cleaning tool configured to receive the single and unitary die boat and to clean all of the plurality of IC die held within the single and unitary die boat,” Applicant argues that “a tool that is downstream of the fist interval changing apparatus 40 would not receive a single and unitary die tray but rather would receive four contact pates 110 separated by spaces.”
The Examiner disagrees, noting that one of ordinary skill in the art, when presented with Aizawa’s disclosure and looking to include a die cleaning process, would not be limited to separating the die tray as disclosed by Aizawa’s processing apparatus 10.
Applicant’s arguments with respect to claim 16 and the disclosure of Peppler have been considered but are moot because the new ground of rejection does not rely on Peppler.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing tool” and “lateral transfer component” in claims 24 and 25 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation “lateral transfer component” is not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24. The limitation “lateral transfer component” has been determined to invoke 35 U.S.C. 112(f).  The limitations are not further defined by structure within the claims, nor is there any disclosure within the written description of the Specification as to what structure corresponds to this term, rendering the claim indefinite in scope.  A claim with a 112(f)-invoking term is interpreted as requiring the disclosed corresponding structure or its equivalents.  Because no corresponding structure was disclosed in the specification for “lateral transfer component,” the scope of the claim cannot be determined (see MPEP 2181(I)(A)).
Claim 25. The limitation “a processing tool” is indefinite given that claims 16 and 25 are drawn to “an integrated chip processing tool.”  It is unclear if claimed “a processing tool” is the integrated chip processing tool of claim 16, which is comprised of all of the structure disclosed in claim 16, or a different processing tool.  If the former, it is further unclear how something could be a part of itself.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (US 2012/0112777) in view of Canella et al. (US 5,938,508).
Aizawa discloses;
Claim 1. An integrated chip processing tool, comprising: a first transfer module (30 and 95) including a first robotic arm (32) disposed within a housing (1), wherein the first transfer module is configured to receive a single and unitary first die tray (100) configured to hold a plurality of integrated chip die (DUT) and to concurrently transfer all of the plurality of IC die held by the single and unitary first die tray to a single and unitary die boat (the four 110 components when joined together); a second transfer module (80 and 90) comprising an additional robotic arm (33) disposed within the housing and configured to concurrently transfer all of the plurality of IC die from the single and unitary die boat to a single and unitary second die tray (100); wherein the single and unitary first die tray comprises edges continuously extending along a first single perimeter surrounding the plurality of IC die held by the single and unitary first die tray, and the single and unitary die boat comprises edges continuously extending along a second single perimeter (four outer edges shown in Fig. 6); and wherein the first transfer module is configured to bring the single and unitary first die tray into contact with the single and unitary die boat so that all of the plurality of IC die are within the second single perimeter of the single and unitary die boat (Par. 0102-0185 and Fig. 1-9, 14, and 44).  
Note, although Aizawa’s structure cited as disclosing claimed “unitary first die boat” is comprised of a plurality of components, it is noted that the term “unitary” is defined as “relating to or existing as a single thing” (OneLook online dictionary), and that Aizawa’s group of four plates (110) operate as a single component when traveling between 70 and 40 and as shown in Fig. 6.  
Claim 2. The integrated chip processing tool of claim 1, wherein the single and unitary first die tray is capable of being the single and unitary second die tray.  
Claim 3. The integrated chip processing tool of claim 1, wherein the single and unitary first die tray comprises outermost surfaces (shown in Fig. 2) surrounding a first number of recesses and the single and unitary die boat comprises outermost surfaces (shown in Fig. 6) surrounding a second number of recesses, the first number of recesses equal to the second number of recesses; and wherein the first number of recesses and the second number of recesses are respectively configured to hold an IC die of the plurality of IC die.  
Claim 4. The integrated chip processing tool of claim 1, wherein the single and unitary first die tray comprises a first continuous surface (shown in Fig. 2) that surrounds a first number of recesses and the single and unitary die boat comprises a second continuous surface (shown in Fig. 6) that surrounds a second number of recesses, the first number of recesses equal to the second number of recesses; and wherein the first number of recesses and the second number of recesses are respectively configured to hold an IC die of the plurality of IC die.  
Claim 7. The integrated chip processing tool of claim 1, further comprising: a boat buffer (90) comprising a first elevator (39 of 80), the first elevator configured to transfer the single and unitary die boat from the second transfer module to the first transfer module (by way of the boat buffer) (Par. 0102-0124 and Fig. 1 and 9).  
It is noted that Aizawa’s first elevator is interpreted as transferring the die boat from the second transfer module to the first transfer module given that it is one of several components relied upon for transferring the die boat from the second transfer module to the first transfer module.  This is commensurate to Applicant’s disclosure which depicts claimed first elevator and unclaimed first and second lateral transfer components as transferring the die boat from the second transfer module to the first transfer module (Par. 0045 and Fig. 4).
Claim 8. The integrated chip processing tool of claim 7, wherein the boat buffer is configured to move the single and unitary die boat along a first direction (X) and along a second direction (Z) that is perpendicular to the first direction (Fig. 1 and 9).  
Claim 9. The integrated chip processing tool of claim 7, further comprising: a tray buffer (95) comprising a second elevator (39 of 30) and configured to transfer the single and unitary first die tray from the first transfer module to the second transfer module (Fig. 1 and 9).  
Aizawa further discloses a processing tool (10), but does not recite;
Claim 1. The processing tool is a cleaning tool configured to receive the single and unitary die boat and to clean all of the plurality of IC die held within the single and unitary die boat.
Claim 6. The integrated chip processing tool of claim 5, wherein the cleaning tool comprises a chemical cleaning stage configured to receive the single and unitary die boat.
	However, Canella discloses an integrated chip processing tool (Fig. 1) which utilizes trays (101) having recesses (102) for receiving one or more chips, and further discloses;
Claim 1. The chips could be de-marked (or cleaned) as a large batch carried on a tray and then carried as a batch to washing and drying operations (Col. 11-12).
Claim 6. The cleaning tool comprises a chemical cleaning stage (104, 106, and 108) configured to receive the single and unitary die boat (Col. 10-12 and Fig. 8).
	Therefore, in view of Canella's teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Aizawa's processing tool to be a cleaning tool having a chemical cleaning stage that receives a large batch of chips on a tray to de-mark the chips, provide precise depth control, and to receive a single and unitary die boat to increase production efficiency.
Claim 5. Aizawa, as modified by Canella, would be capable of the cleaning tool providing the single and unitary die boat to the second transfer module.  

Claims 16, 18, 20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (US 2012/0112777) in view of Bonora et al. (US 6,612,797).
Aizawa discloses;
Claim 16. An integrated chip processing tool, comprising: a die tray (100) of unitary construction configured to hold a plurality of integrated chip (IC) die, wherein the die tray of unitary construction comprises continuous edges forming a single perimeter (Fig. 2) around the plurality of IC die held by the die tray of unitary construction; a die boat (the four 110 components when joined together) of unitary construction configured to hold the plurality of IC die, wherein the die boat of unitary construction comprises continuous edges forming a second single perimeter (four outer edges shown in Fig. 6) around the plurality of IC die; a first transfer module (30) configured to concurrently transfer the plurality of IC die from the die tray of unitary construction to the die boat of unitary construction; and wherein the first transfer module comprises: a first robotic arm (32) configured to hold the die tray of unitary construction; andP20160369USO2    a second robotic arm (33) configured to hold the die boat of unitary construction and to bring a front-side of the die tray of unitary construction into contact with a front-side of the die boat of unitary construction, wherein the first robotic arm and the second robotic arm are configured to concurrently rotate the die tray of unitary construction and the die boat of unitary construction after the die tray of unitary construction and the die boat of unitary construction are brought into contact (Par. 0102-0185 and Fig. 1-9, 14, and 44); a second transfer module (80) configured to concurrently transfer the plurality of IC die from the die boat of unitary construction to a second die tray (Aizawa discloses a plurality of 100) of unitary construction, wherein the second die tray of unitary construction and the die boat of unitary construction have a same number of die openings respectively configured to hold a single IC die of the plurality of IC die (Par. 0182-0184 and Fig. 1-2, 6, and 9); a boat buffer (90) comprising a first elevator (39 of 30) and configured to transfer the die boat of unitary construction from the second transfer module to the first transfer module (Fig. 1 and 9); a tray buffer (95) comprising a second elevator (39 of 80) and configured to transfer the die tray of unitary construction from the first transfer module to the second transfer module (Par. 0102-0185 and Fig. 1-9, 14, and 44).
Claim 18. The integrated chip processing tool of claim 16, wherein the second robotic arm is configured to bring the die tray of unitary construction into contact with the die boat of unitary construction so that the plurality of IC die from the die tray of unitary construction are within the second single perimeter of the die boat of unitary construction (Par. 0105 and Fig. 9).  
Claim 24. The integrated chip processing tool of claim 16, further comprising: a processing tool (10) configured to receive the die boat of unitary construction and to operate upon all of the plurality of IC die held within the die boat of unitary construction (Par. 0102-0107 and Fig. 1).  
Claim 25. The integrated chip processing tool of claim 16, wherein the second elevator is configured to vertically transfer the die tray of unitary construction; and wherein the tray buffer further comprises one or more lateral transfer components (Fig. 1) configured to transfer the die tray of unitary construction between the first transfer module and the second elevator (Fig. 1).  
	Aizawa does not recite;
Claim 16. A cover buffer comprising a third elevator and configured to transfer a boat cover that has been removed from the die boat of unitary construction to the first transfer module so that the boat cover can be re-used by the first transfer module.
Claim 23. The integrated chip processing tool of claim 16, wherein the boat buffer and the tray buffer are arranged on opposing sides of the cover buffer.  
Claim 26. The integrated chip processing tool of claim 16, wherein the second transfer module is configured to provide the boat cover from the die boat of unitary construction to the cover buffer.
	However, Bonora discloses an apparatus (103) for cassette (or die boat) buffering, the apparatus having a first transfer module (121), and further teaches a cover buffer (114, 118, and 120) comprising a third elevator (116 and 120) and configured to transfer a boat cover (106) that has been removed from the die boat of unitary construction (Fig. 5A to 5B) to the first transfer module so that the boat cover can be re-used by the first transfer module (Col. 5 and Fig. 3 and 5A-5F).
	Therefore, in view of Bonora’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Aizawa’s disclosure to include a cover and cover buffer to define a sealed environment in which a semiconductor wafer cassette (or boat) may be stored and transported.
Claim 23. Arrangement of components of an apparatus (such as the boat buffer and the tray buffer arranged on opposing sides of the cover buffer) is within the skill of one of ordinary skill in the art.  
Claim 26. The integrated chip processing tool of claim 16, wherein the second transfer module is capable of providing the boat cover from the die boat of unitary construction to the cover buffer.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9, 16, 18, 23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 6 and 19 of U.S. Patent No. 10,665,489 in view of Aizawa. 
All limitations of Claims 1, 3-5, 7, 9, 16, 18, 23, and 26 are anticipated by Claims 6 and 19 of U.S. Patent No. 10,665,489 accept:
Claims 1 and 16. The single and unitary first die tray comprises edges continuously extending along a single perimeter surrounding the plurality of IC die held by the single and unitary first die tray.
However, Aizawa discloses a single and unitary first die tray (100), and further teaches the die tray having edges continuously extending along a single perimeter surrounding the plurality of IC die held by the single and unitary first die tray (Par. 0102-0112 and Fig. 2).
Therefore, in view of Aizawa’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Claims 1 and 16 of U.S. Patent No. 10,665,489 to include the die tray having edges continuously extending along a single perimeter surrounding the plurality of IC die to simplify manufacturing of the die tray.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 of U.S. Patent No. 10,665,489 in view of Aizawa, and further in view of Canella.
All limitations of Claim 6 are anticipated by Claims 6 of U.S. Patent No. 10,665,489 in view of Aizawa accept: the cleaning tool comprises a chemical cleaning stage configured to receive the single and unitary die boat.
However, Canella discloses a cleaning tool (Fig. 1) for a single and unitary die boat (101), and further discloses the cleaning tool comprises a chemical cleaning stage (104, 106, and 108) configured to receive the single and unitary die boat. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the cleaning tool of Claim 6 of U.S. Patent No. 10,665,489 to include a chemical cleaning stage configured to receive the single and unitary die boat to provide precise depth control.

Allowable Subject Matter
Claims 11 and 13-14 are allowed.
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652